      Case 1:18-cv-06626-ALC-KNF Document 151 Filed 04/06/20 Page 1 of 2




                                              ATTORNEYS AT LAW

    230 Park Avenue, 21st Floor | New York, NY 10169 | Telephone: 212.682.8811 | www.dunnington.com | RDowd@dunnington.com


                                                                    April 6, 2020
VIA ECF
Hon. Kevin N. Fox
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:       Actava TV, Inc. et al. v. Joint Stock Company “Channel One Russia Worldwide
                 et al. (18-cv-06626) (ALC) (KNF)
Dear Judge Fox:
        We represent Defendants (“Broadcasters”) and write to respond to Plaintiffs’ (“Actava”)
April 3, 2020 letter (“Letter”) (ECF 148) seeking to make a discovery-related application without
complying with Rule 2.A of Your Honor’s revised Individual Rule 2.A which requires discovery
letter-motions to be joint, no longer than two pages, and without attachments. Actava’s Letter is
defective as it is not joint, exceeds two pages, and attaches an unpermitted exhibit
       Actava’s Letter raises three issues: (1) Broadcasters’ offer to make highly sensitive
documents of Defendant Kartina Digital GmbH (“Kartina”) containing trade secrets and other
confidential data available for inspection; (2) the continued authority of counsel to represent
Defendant Joint Stock Company “Channel One Russia Worldwide” (“Channel One”); and (3)
Actava’s existing challenge to claims of privilege over communications involving Kartina.

        Actava’s unauthorized direct application to the Court without permitting Broadcasters to
present their side of the story was sent late on a Friday afternoon to restrict Broadcasters’ ability
to timely respond and absent advance consultation with Broadcasters prior to submission as
required by Your Honor’s Individual Rules. Broadcasters have thus been deprived of the
opportunity Your Honor’s Individual Rules provide to propose their solutions with reasons and
legal authorities. The issues raised in the Letter have either been resolved or concern issues that
Actava misrepresents.

        As to the first issue of confidential Kartina documents, the issue is now resolved as
Broadcasters produced the contested documents “Attorneys’ Eyes Only” pursuant to the operative
Protective Order (ECF 104) and with the request that Mikhail Lezhnev and Diana Tsutieva (the
daughter of Actava’s principal) not be permitted to view the documents. Broadcasters only learned
of Ms. Tsutieva’s purported involvement as an attorney in this matter when Actava belatedly
produced a privilege log on December 16, 2019. Had Broadcasters known about Ms. Tsutieva’s
purported involvement as an attorney, Broadcasters would have sought an appropriate restriction
in the Protective Order (ECF 104). Family relationships often give rise to conflicts of interest in
the attorney/client context. See generally Jason W. Whitney, Brother's Keeper: The Legal Ethics
of Representing Family Members, 38 St Mary's LJ 1101, 1109 (2007) (discussing conflicts of
      Case 1:18-cv-06626-ALC-KNF Document 151 Filed 04/06/20 Page 2 of 2


Hon. Kevin N. Fox
April 6, 2020
Page 2
interest that may arise from an attorney’s personal interest when representing family members). In
light of Ms. Tsutieva’s conflict of interest, Broadcasters’ offer for inspection of the pertinent
Kartina documents was a reasonable and permissible form of disclosure here, particularly in light
of the fact that Actava’s own interrogatory responses contemplate inspection as a method of
production and Actava only made Plaintiff Rouslan Tsoutiev’s passport available through
inspection but did not produce any copies or permit copying or note-taking at the inspection. (ECF
143.) Nonetheless, due to the impossibility of an in-person inspection in the present COVID-19
pandemic, Broadcasters voluntarily produced the requested documents. Broadcasters were in the
process of Bates numbering and producing the documents when Actava wrote the Letter.
Broadcasters produced the documents on April 3, 2020, which were Bates-numbered
KARTINAACTAVA001192-1216. Had Actava respected Your Honor’s revised Individual
Rules, we would have informed Actava that the production was forthcoming and motion practice
was wasteful and unnecessary.

         As to the second issue of Dunnington, Bartholow & Miller LLP (“Dunnington”)’s authority
to represent Broadcasters, Dunnington has authority and continues to represent Channel One.
Hallock v State, 64 NY2d 224, 230 [1984] (‘From the nature of the attorney-client relationship
itself, an attorney derives authority to manage the conduct of litigation on behalf of a client,
including the authority to make certain procedural or tactical decisions.”). We advised Actava of
this, as we have before, but they chose to raise this issue with the Court anyway. Channel One has
not revoked Dunnington’s authority.
        As to the third issue of Actava’s existing challenge to Broadcasters’ privilege designations,
the issue is already briefed before the Court (ECF 137-141). Accordingly, Actava’s raising the
issue again is duplicative. Actava’s letter makes it seem as though the parties have been continuing
efforts to resolve Actava’s prior application to the Court about Broadcasters’ privilege
designations. This is inaccurate because the parties’ dispute since Actava’s prior application has
centered on Actava’s privilege designations, not those of Broadcasters. Specifically, Broadcasters
objected to Actava’s privilege designations over communications involving Diana Tsutieva. The
objections Broadcasters have raised to Actava concerning Ms. Tsutieva are not yet before the
Court. Broadcasters are in the process of raising this dispute to the Court by joint letter in
accordance with Your Honor’s revised Individual Rules.
       For the foregoing reasons, Broadcasters request that the Court deny Actava’s application
and direct the parties to resolve the issues in accordance with Your Honor’s Individual Rules.


                                                      Respectfully submitted,
                                                      /s/ Raymond J. Dowd
